Nova v Venettozzi (2017 NY Slip Op 08560)





Nova v Venettozzi


2017 NY Slip Op 08560


Decided on December 7, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 7, 2017

523318

[*1]In the Matter of JULIO NOVA, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: October 24, 2017

Before: McCarthy, J.P., Rose, Clark, Aarons and Pritzker, JJ.


Julio Nova, Comstock, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to his inmate account. Petitioner has received all of the relief to which he is
entitled, and therefore we dismiss the petition as moot (see Matter of Arriaga v Capra, 153 AD3d 1542, 1542 [2017]; Matter of Robinson v Prack, 137 AD3d 1452, 1452 [2016]).
McCarthy, J.P., Rose, Clark, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.